PER CURIAM.
The former wife appeals from the adverse aspects of a comprehensive and detailed final judgment of dissolution of marriage. We have examined each of her contentions in the light of the record and the judgment under review and conclude that none presents reversible error. The trial court’s conclusions were based on a view of the record it was entitled to accept and an exercise of its discretion with which we are powerless to interfere. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
Affirmed.